Citation Nr: 0948423	
Decision Date: 12/24/09    Archive Date: 01/05/10

DOCKET NO.  06-00 381A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased initial evaluation for right 
cervical muscle strain (neck disability), rated 
noncompensable from September 2, 2004, 10 percent disabling 
from August 30, 2007, and 20 percent disabling from June 10, 
2009.

2.  Entitlement to an increased initial evaluation for 
bilateral pes planus (foot disability), rated noncompensable 
from September 2, 2004, and 10 percent disabling from August 
30, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1998 to 
September 2004.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Offices (RO) in Columbia, South 
Carolina, prepared for the RO in St. Petersburg, Florida; St. 
Petersburg, Florida; and San Juan, the Commonwealth of Puerto 
Rico.  The claims file in now under the jurisdiction of the 
San Juan RO.

It appears the Veteran may be entitled to a separate 
evaluation for the neurologic abnormality of sensory loss in 
the right upper extremity due to her cervical spine 
disability.  This matter is REMANDED to the RO via the 
Appeals Management Center in Washington, DC.  VA will notify 
the appellant if further action is required.


FINDINGS OF FACT

1.  Prior to August 30, 2007, the Veteran's bilateral pes 
planus was characterized by mild tenderness, but not inward 
bowing of the tendo Achilles, pain on manipulation and use of 
the feet, swelling on use of the feet, characteristic 
callosities, marked pronation, extreme tenderness of plantar 
surfaces of the feet, or marked inward displacement and 
severe spasm of the tendo Achilles on manipulation.

2.  After August 30, 2007, the Veteran's bilateral pes planus 
was characterized by pain and swelling, but not 
characteristic callosities, marked pronation, extreme 
tenderness of plantar surfaces of the feet, or marked inward 
displacement and severe spasm of the tendo Achilles on 
manipulation.




CONCLUSIONS OF LAW

The criteria for a compensable disability rating prior to 
August 30, 2007, and for a 10 percent disabling from August 
30, 2007, for bilateral pes planus, are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b)(1), 
4.71a, Diagnostic Code 5276 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends she is entitled to higher initial 
evaluations for a bilateral foot disability.

Duties to Notify and Assist

In cases such as this, where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has 
been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled.  Dingess, supra; Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007).  The appellant bears the burden of 
demonstrating any prejudice from defective notice with 
respect to the downstream elements.  Goodwin v. Peake, 22 
Vet.App. 128 (2008).  That burden has not been met in this 
case.

Increased Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  The 
Board attempts to determine the extent to which the Veteran's 
service-connected disability adversely affects his or her 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21.  Therefore, the Board has 
considered the potential application of various other 
provisions of the regulations governing VA benefits, whether 
or not they were raised by the Veteran, as well as the entire 
history of the Veteran's disability in reaching its decision.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In an appeal from an initial rating, the Board must consider 
the medical evidence during the entire period since the 
Veteran's claim was first filed.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  In Fenderson, supra, the Court held that in 
cases where an initially assigned disability evaluation has 
been disagreed with, it was possible for a Veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period (staged 
ratings).  Id. at 126.  Here, the Veteran is entitled to 
staged ratings as this is an appeal from his initial rating. 

The Veteran's service-connected bilateral pes planus is rated 
noncompensable from September 2, 2004, and as 10 percent 
disabling from August 2007, under 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5276 (acquired flatfoot).  Under 38 
C.F.R. § 4.71a, DC 5276 a 10 percent disability rating is 
warranted for unilateral or bilateral moderate acquired pes 
planus with weight-bearing line over or medial to the great 
toe, inward bowing of the tendo Achilles, pain on 
manipulation and use of the feet.  A 30 percent disability 
rating is warranted for severe bilateral acquired flatfoot 
manifested by marked deformity (pronation, abduction, etc.), 
accentuated pain on manipulation and use accentuated, 
indications of swelling on use of the feet, and 
characteristic callosities.  The maximum 50 percent 
disability rating is warranted for pronounced bilateral 
acquired flatfoot manifested by marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo Achilles on 
manipulation, not improved by orthopedic shoes or appliances.  
38 C.F.R. § 4.71a, DC 5276.

The Veteran has attended multiple VA examinations for her 
feet.  The first was in October 2004.  Examination showed a 
slight decrease in the normal arch.  She could reapproximate 
the arch bilaterally with a standing toe raise and had normal 
heel varus.  There was mild tenderness.  Radiologic 
examination was normal.  The examiner felt that any decrease 
in the Veteran's arch was a normal variance and not actually 
pes planus.

The next examination the Veteran attended was in August 2007.  
The Veteran complained of pain and swelling in the arch while 
standing or walking.  There was no evidence of painful 
motion, swelling, tenderness, instability, or abnormal weight 
bearing.  Radiologic examination was normal.  The examiner 
diagnosed bilateral pes planus.

VA medical records do not show treatment for pes planus or 
other foot problems.

Prior to August 30, 2007, there is no evidence that the 
Veteran is entitled to a compensable evaluation for her foot 
disability.  In fact, the October 2004 VA examiner found the 
disability was so mild that it could just be a normal 
variation in the Veteran's feet.  There is no evidence of 
inward bowing of the tendo Achilles, pain on manipulation and 
use of the feet, swelling on use of the feet, characteristic 
callosities, marked pronation, extreme tenderness of plantar 
surfaces of the feet, or marked inward displacement and 
severe spasm of the tendo Achilles on manipulation.  The 
Veteran reported that using inserts helps her feet.

After August 30, 2007, the Veteran is entitled to a 10 
percent evaluation, but no higher, based on her reports of 
pain and swelling.  The Board does note that there was no 
objective evidence of swelling upon examination.  A higher 
evaluation is not warranted since there was no evidence of 
characteristic callosities, marked pronation, extreme 
tenderness of plantar surfaces of the feet, or marked inward 
displacement and severe spasm of the tendo Achilles on 
manipulation.  The Veteran even reported that she was not 
currently using inserts to alleviate the pain.

The preponderance of the evidence is against evaluations in 
excess of those currently assigned for bilateral pes planus.  
As the evidence is not in equipoise, the provisions of 
38 U.S.C.A. § 5107(b) regarding reasonable doubt are not 
applicable to warrant a more favorable result.


ORDER

The appeal for increased initial disability ratings for 
bilateral pes planus is denied.


REMAND

The Veteran has been diagnosed with cervical disc bulges and 
protrusions.  She also has been diagnosed with sensory loss 
and long complained of radiating pain and numbness in the 
right arm, which may be related to these bulges and 
protrusions.   Service connection is in effect for cervical 
muscle strain only.

In the case of a disability compensation claim, VA's duty to 
assist includes providing a medical examination or obtaining 
a medical opinion when necessary to make a decision on the 
claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2009).  Such an examination or opinion is 
necessary to make a decision on a claim if all of the lay and 
medical evidence of record (1) contains competent evidence 
that the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and (2) indicates that the 
disability or symptoms may be associated with the claimant's 
active military, naval, or air service; but (3) does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  Id.  .  A VA examination is required to 
determine whether the cervical disc bulges and protrusions 
can be etiologically related to the service-connected muscle 
strain and whether the sensory loss is related to the 
cervical strain or to the disc issues.  Because the issue of 
entitlement to an increased evaluation for cervical muscle 
strain is so intertwined with the issue covered by this 
remand, it will be deferred until after the needed VA 
examination has been conducted.  Harris v. Derwinski, 1 Vet. 
App. 180 (1991).

The Veteran must be informed of the importance of reporting 
to the scheduled VA examination and of the possible adverse 
consequences, to include denial of her claim, for failing to 
so report.  See 38 C.F.R. § 3.655 (2009). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of the diagnosed cervical disc 
bulges and protrusions.  The entire 
claims file must be made available to 
the VA examiner.  Pertinent documents 
should be reviewed, including VA and 
private treatments records and the 
statements of the Veteran.  The 
examiner should conduct a complete 
history, including noting whether the 
right is the Veteran's major or minor 
hand, and physical and assign all 
relevant diagnoses.  The examination 
report should describe the degree of 
lost or impaired function, including in 
the Veteran's right upper extremity.

The examiner should offer an opinion as 
to whether it is at least as likely as 
not that the cervical disc bulges and 
protrusions can be etiologically 
related to the service-connected muscle 
strain and whether the sensory loss is 
related to the cervical strain or to 
the disc issues.  

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
causation.

All necessary diagnostic testing should 
be conducted and commented upon by the 
examiner.  All opinions should be 
supported by a clear rationale, and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.

2.  After completing the above action, 
the claim should be readjudicated.  If 
the claim remains denied, a supplemental 
statement of the case should be provided 
to the Veteran and his representative.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


 Department of Veterans Affairs


